DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. In the applicant’s arguments, on page 6, the applicant states that Otsuki does not teach the turning action of the vehicle is in response to the first condition that a speed of the vehicle has decreased to below a predetermined speed and a second condition that a turn indicator has been activated.  The applicant argues that Otsuki discloses stopping as the action that is indicated by slow speed, and not turning.  On pages 7-9, the same arguments are asserted.
It is noted that the currently claimed limitations differ in scope from what was previously claimed in claim 6 of the previous claims.  Claim 6 previously claimed the turning action is detected “if” the conditions are met, and Claim 1 of the submitted claims (which incorporates some of the subject matter of claim 6) currently claims the detection is “in response to” the conditions being met, which is a narrower recitation.  Therefore, the claims should be treated as claims with new subject matter that would require further consideration/ search, and would require filing of an RCE.  Even if the applicant were to file an RCE, the examiner believes Otsuki still teaches the claimed limitations.  Two interpretations can be used to show the claimed limitations are taught by Otsuki, the first interpretation being supported by the paragraphs cited in the arguments.  Although the cited paragraph 215 of Otsuki discloses the vehicle stopping, as the applicant argues, Otsuki further discloses “substantially stopping” which could be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/8/2021